Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment, remarks, and 1.132 declaration of Inventor Shiozawa, filed 8/19/21 are acknowledged.  
 
2.   Claim 5 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions.

Claims 1 and 4 are under examination.
 
3.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 and 4 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the …“anti-DOCK8 antibody…wherein the anti-DOCK8 antibody binds to a polypeptide consisting of an amino acid sequence of SEQ ID NO: 5,” suitable for “…treating an autoimmune disease in a subject…” of the claims.  Neither was applicant in possession of the monoclonal antibody of Claim 4.

As set forth previously, Regarding the antibodies of the claims, note that the antibodies are described by function “For Research Use Only” (see the manufacturer’s product description sheet).  The manufacturer’s product description sheet goes on to teach uses in immunohistochemistry, western blot, and ELISA.  It would not be appropriate, nor legal, to administer said antibody to any subject, particularly a human subject, for “…treating an autoimmune disease in a subject…” as claimed.  Also note that the antibody is a polyclonal rabbit antibody and not the monoclonal antibody of Claim 4.
    
Turning to the courts for guidance, they have interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to:
“describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  Note the following court decisions regarding the written description of antibodies.  Given the broadly claimed genus of antibodies to be employed in the method of the instant claims, and in the absence of sufficient disclosure of relevant identifying characteristics for said antibodies comprising other than functional limitations, the patentee must establish:
 	“a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
see AbbVie, 759 F.3d at 1297.  Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.

See also Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017) wherein the court held that adequate written description of a newly characterized antigen alone is not  Also see the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, USPTO, which clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the above bolded text, at  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).  That is, while it might be possible to produce a particular antibody, mere instructions as to how to produce said antibody do not provide and adequate written description of said antibody.

In addition, one of skill in the art was aware that the number and sequences of antibodies capable of binding a single epitope, may comprise a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes), as is evidenced below.

Edwards et al. (2003, of record) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.  The said 1,000 antibodies included 1098 unique VH and 705 VL sequences, including 568 different CDR3 regions, indicating a highly diverse and large genus of antibodies that bind to the same protein antigen.

Torres and Casadevall (2008, of record) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation).  (See entire reference.) 

Khan and Salunke (2014, of record) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences.  Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability.  Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs.  Said reference further teaches:
“It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity…Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations.  This may well have implications of Ag specificity beyond the naïve BCR repertoire, because Kaji et al….have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).  

Poosarla et al. (2017, of record) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide.  Said reference further teaches:
“…[m]ost B-cell epitopes…in nature consist of residues from different regions of the sequence and are discontinuous…de novo antibody designs against discontinuous epitopes present additional challenges…", (see entire reference).

As none (ø) cannot be considered to be a representative number species, in view of the above-mentioned, data, scientific fact, and case law,  one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the genus antibodies recited in the claims.  See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Applicant's arguments filed 8/19/21 have been fully considered but are not found persuasive.  In the first 2 paragraphs of Applicant’s remarks Applicant seems to argue that the specification is enabling.  Such is not a compelling argument in response to a rejection for lack of adequate written description (possession).

In the next paragraph Applicant states that he disagrees with the rejection.

Said disagreement is noted.

Curiously, in the next paragraph Applicant agrees with the examiner in arguing that an Applicant must show “possession” of the claimed invention.

Citing, and opining on, no less than 9 pieces of case law, Applicant returns to an argument seemingly more suitable for an enablement rejection, e.g., “The specification must support the full scope of the claim, but need not describe how to make and use every possible variant of the claimed invention.”  But as no actual argument is presented, there is little for the examiner to address.

Applicant next alleges:
“As explained above, the present application provides a written description a method of treating systemic lupus erythematosus (SLE) in a subject in need thereof, comprising: administering an effective amount of agent for treatment of an autoimmune disease, the agent comprising an anti-DOCK8 antibody as an active ingredient, wherein the anti-DOCK8 antibody binds to a polypeptide consisting of an amino acid sequence of SEQ ID NO: 5..”

Again, there is no argument here to address; Applicant simply opines that the specification provides an adequate written description.

Applicant again returns to the lack of enablement issue:
“Moreover, as shown in the attached Declaration and supporting Ex. A and Ex. B, titers of autoantibodies were decreased by conventional treatments such as steroids in conjunction with the decrease of DOCK8-expressing CD4 T cells. It thus can be understood from this data that conventional using anti-DOCK8 antibodies of the present invention could cure autoimmune diseases (e.g. SLE) (see Declaration at 11). Thus, the presently claimed invention need not contain an extraordinary level disclosure beyond what he skilled artisan would understand to describe or even enable the invention as claimed. Indeed, as asserted above, the description at [0027], [0062], [0073], and [0078] provide a description of an anti-DOCK8 antibody that binds to a polypeptide consisting of an amino acid sequence of SEQ ID NO:5.”

Applicant concludes by stating that the antibody of the specification, even though it comprises a rabbit polyclonal antibody, and is sold for research use only, would be appropriate for administration for the treatment of an autoimmune disease.

Even if Applicant’s argument were to be accepted (it is not), there is no evidence of record that said antibody binds the polypeptide of SEQ ID NO:5 and it most certainly in not the monoclonal antibody of Claim 4.

5.   Claims 1 and 4 stand rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As set forth previously, A review of the specification reveals just a single experiment in which experimental inbred mice were repeatedly administered ovalbumin (OVA).  Said administration induced the conditions of: proteinuria, nephritis, as well as rheumatoid factor, anti-Smith antibodies, and anti dsDNA antibodies.  If the single anti-DOCK8 antibody of the specification was administered before the onset of the aforementioned conditions, said conditions were reduced.  Such is the entire enablement provided for the claimed method of treating all autoimmune diseases.

First note that no disease whatsoever (now limited to SLE) is actually treated.  In every case the anti-DOCK8 antibody is administered before the onset of symptoms.  Thus, the best that could be claimed is a reduction of incidence or severity of disease.  Also note that dozens of animal models of autoimmune disease were readily available at the time of filing; it is unclear then why the inventors chose an obscure model of over administration of OVA rather than one (or more) of those.  Even the inventors admit that the administration of OVA only:
	“…prepared mice exhibiting a symptom of an autoimmune disease.”
Said symptom is clearly not representative of all autoimmune diseases (or even SLE).  The specification further discloses:
“…proteinuria is an indicator of onset of nephritis which is caused by systemic lupus erythematosus. 
Said allegation is clearly untrue.  While proteinuria and nephritis may be caused by SLE, generic kidney disease, unrelated to autoimmunity, causes far more cases thereof.

In the final paragraph of the specification the inventors offer the following:
“It has been known, from past research, that because aiCD4 T cells contained in a CD4 T cell subpopulation (specifically, PD-l + CD45RBlow 122low) induce various autoantibodies and also cause cytotoxic T cells (CTLs) to mature, various organ disorders occur and this consequently results in onset of SLE.
What such a supposition has to do with the treatment of autoimmune disease is not offered.

Finally note that it is unclear whether or not the inventors could even make a functional antibody with the same characteristics as Proteintech’s 11622-1-AP.  The immunogen of SEQ ID NO:5 is 350 amino acids in length.  Obviously then the commercially available polyclonal antibody comprises an unknown mixture of multiple antibodies specific for an unknown number of epitopes.  There is no evidence supporting a conclusion that a polyclonal (or monoclonal) antibody produced by others employing the protein of SEQ ID NO:5 would be identical.  And as pointed out by Inventor Shiozawa in the 1.132 declaration of 2/08/21, not all anti-DOCK8 antibodies could function in the claimed method.

Applicant's arguments filed 8/19/21 have been fully considered but are not found persuasive.  Applicant cites a number of pieces of case law finally concluding:
“Thus, although not agreeing to the Examiner’s allegations, Applicants have amended the claims herein to be drawn to a method of treating systemic lupus erythematosus (SLE) in a subject in need thereof. Applicants submit that the specification, when considering the example (i.e., Test 1) enables reducing the onset (i.e., treating) of symptoms caused by systemic lupus erythematosus (i.e., nephritis) by administering an agent comprising an anti-DOCK8 antibody as an active ingredient. Further, Applicants submit that the Declaration submitted herewith further supports the enablement of the presently claimed invention showing that titers of autoantibodies were decreased by conventional treatments such as steroids in conjunction with the decrease of DOCK8-expressing CD4 T cells. It thus can be understood from this data that conventional using anti-DOCK8 antibodies of the present invention could cure autoimmune diseases (e.g. SLE) (see Declaration at 411).”

Again note that there seems to be no actual argument here to address.

Applicant has simply ignored many of the grounds for rejection.  Reducing the incidence of proteinuria in a single experimental mouse model, with an antibody unsuitable for actual treatment, is clearly not commensurate in scope with a generic method of treating SLE with the antibodies of the claims, i.e., an antibody that binds SEQ ID NO:5 or a monoclonal antibody that binds DOCK8.  As set forth in MPEP 2164.03:
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work…” (emphasis added).

Regarding the Inventor’s 1.132 declaration, such will be considered here.

When considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP 716.01(c)). 
 
Regarding the Declarant’s interest in the outcome, said Declarant is an Inventor and therefore has an obvious interest in the outcome of the case.  

The declarant has submitted a 135 page draft of a manuscript entitled “Newly generated DOCK8-expressing T follicular helper cells cause systemic lupus erythematosus,” along with approximately 80 pages of assorted illegible and unintelligible numbers.  Moreover, it is Applicant’s burden to present their arguments and not leave it to the examiner to figure out based on 200+ pages of submission.  However, upon review in the time allotted, the examiner has never seen a manuscript like the document at hand.  Generally manuscripts include sections on Introduction, Materials and Methods, Results, Discussion, and sometimes Conclusions, followed by References.  The current document is a mish mash of the above.  What is seen, however, is that the inventor again appears to administer the undescribed monoclonal antibody of the manuscript before disease onset.  Such is not commensurate in scope with the claimed method of treating SLE.

Turning to the declaration itself, sections 7-11 appear to be relevant.  In section 7 the declarant simply alleges that DOCK8+ T cells cause SLE.  Such is not a compelling argument.  The declarant could just as well argue that insulin receptor positive T cells cause SLE.  In section 8 the declarant sites figure 2E and “Ex. B”.  First, no “Ex. B.” has been found in the 200+ page submission.  And while a figure is presented in the declaration (figure 2E. of Exhibit A?), there is no explanation of what data it actually presents.  The declarant simply states that “…the patients’ disease activity (Fig.2E) and autoantibodies (see Ex. B attached hereto) both decreased significantly.”  Such is clearly not commensurate in scope with the claimed method of treating SLE.  In section 9 the declarant simply presents another figure, absent any sort of legend, and states “Upon treatment with monoclonal anti-DOCK8 Ab, the disease activity and autoantibodies of SLE model (NZBxXNXW)F1 mice was healed (sic)(Fig.4D).”  Section 10 refers to an undescribed “treatment”.  The declarant concludes with section 11 “It thus can be understood from this data that treatments using anti-DOCK8 antibodies of the present invention could cure autoimmune diseases (e.g. SLE).”  The examiner draws no such understanding from the declaration.

6.   No claim is allowed.

7.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 9/28/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644